Appeal from the order and judgment of non-suit at the close of plaintiff’s case. Plaintiff’s intestate was struck by the Empire State Express while he was upon defendant’s tracks at Amsterdam. The evidence did not establish the right to recovery. (Gleason v. Central N. E. Ry. Co., 261 N. Y. 333; Skzypek v. Long Island R. R. Co., 275 id. 508; Zambardi v. South Brooklyn Ry. Co., 281 id. 516.) Judgment and order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.